DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,840,725. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of independent claims relate to a charging a battery where a battery parameter is determined along with a range of values, a set of values, and a charging parameter and sweeping a value of the charging parameter. The conflicting claim states the sweeping action includes cyclically varying a value of the charging parameter whereas the instance claims state the sweeping action comprises step-wise varying from a first value, to a second value, and back to the first. That action is a cyclical action and therefore is encompassed by the conflicting claims. The instant claims lack a limitation for the frequency charging pulses and are therefore broader in scope than the conflicting claim. Also note, the dependent claims of both claim sets correlate with one another. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maluf et al. [US 2014/0021959].
With respect to claims 1, 4-5, 9-11, and 14-17, Maluf discloses a method to charge a battery [Figs. 10a-10f], the method comprising: determining a value of at least one battery parameter [par. 90]; identifying a range of values to which the value of the at least one battery parameter corresponds to [par. 0110]; determining, based on the identified range of values, a set of values for at least one charging parameter [par. 0024-0025]; and charging the battery while sweeping a value of the at least one charging parameter among the set of values [par. 0321], wherein sweeping the value of the at least one charging parameter among the set of values comprises step-wise varying the value of the at least one charging parameter from a first value to a second value, and from the second value to the first value, of the set of values for the at least one charging parameter [Figs. 2, 3A/F/K, 9, 28A show a stepwise charge then second lower value before going back to the first value; note also where a discharge pulse is shown that can also be considered the second value, also note par. 0018], wherein determining the set of values for the at least one charging parameter comprises selecting the set of values from a lookup table wherein the lookup table is generated during characterization of the battery, and wherein the lookup table includes a plurality of ranges, corresponding to the value of the at least one battery parameter, mapped to a plurality of sets of values for the at least one charging parameter [par. 0078 and 0082].
claim 2, Maluf further discloses wherein sweeping the value of the at least one charging parameter comprises sweeping the value of the at least one charging parameter among the set of values, until a determination is made that the value of the at least one battery parameter has changed and corresponds to a different range of [par. 0056 and 0095].

With respect to claim 3, Maluf further discloses determining that the value of the at least one battery parameter has changed and corresponds to another range of values; determining, based on the another range of values, another set of values for the at least one charging parameter; and charging the battery while sweeping the value of the at least one charging parameter among the another set of values [par. 0056 and 0095].

With respect to claims 6 and 18, Maluf further discloses wherein determining the value of the at least one battery parameter comprises measuring the value of the at least one battery parameter [par. 0048, 0017, 0089].

With respect to claims 7, 12 and 19, Maluf further discloses wherein determining the value of the at least one battery parameter comprises determining at least one of: an open circuit voltage (OCV), a state of charge (SoC), a battery charge throughput, of the battery [par. 0001 and 0051].

With respect to claims 8, 13, and 20, Maluf further discloses wherein determining the set of values for the at least one charging parameter includes determining the set of values for at least one of: a duty cycle of charging pulses, a frequency of charging pulses, an ON time of charging pulses, an OFF time of charging pulses, and charging current [par. 0003, 0019, 0022, and 0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859